               Case 2:19-mj-00876-DUTY Document 3 Filed 03/22/19 Page 1 of 9 Page ID #:32

     AO 93 (Rev . 12/09) Search and Seizure Warrant (USAO COCA Rev. 01/20 13)
                                                                                                                      ORIGi AL
                                           UNITED STATES DISTRICT COURT
                                                                             for the
                                                                Central District of California


                        In the Matter of the Search of                             )
                   (Briefly describe the property to be searched                   )
                    or identify the person by name and address)
     The digital device in the custody of the Montebello Police
           Department, as described in Attachment A-2
                                                                                   ) Case No.
                                                                                   )
                                                                                   )
                                                                                                   1
                                                                                   )

                                                  SEARCH AND SEIZURE WARRANT
     To:        Any authorized law enforcement officer

              An application by a federal law enforcement officer or an attorney for the government requests the search
     of the following person or property located in the         Central           Di strict of          California
     (identify the person or describe the property to be searched and give its location) :
           See Attachment A-2

                The person or property to be searched, described above, is believed to conceal (identify the person or describe the
    property to be seized):
           See Attachment B-2


             I find that the affidavit(s), or any recorded testimony , establish probable cause to search and seize the person or
     property. Such affidavit(s) or testimony are incorporated herein by reference and attached hereto.

                YOU ARE COMMANDED to execute thi s warrant on or before                             14 days from the date of its issuance
                                                                                                                 (not to exceed 14 days)
           i    in the daytime 6:00 a.m. to 10 p.m .               0 at any time in the day or night as I find reasonable cause has been
                                                                       established.

             Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
    taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
    place where the property was taken .
             The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
     inventory as required by law and promptly return this warrant and invento ry to United States Magistrate Judge
     on dut at the time of the return throu h a filin with the Clerk's Office.
                                      (name)

          0 I find that immediate notification may have an adverse result li sted in 18 U.S.C. § 2705 (except for delay
    of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
    searched or seized (check the appropriate box) 0 for             days (not to exceed 30).
                                                            0 until , the facts justifying, the later specific date of


     Date and time issued:            3\r\~ - \'\...\,"'                                     ~-------
                                                                                                           Judge's signature

     C ity and state:      Los An eles, California                                      Hon. Paul L. Abrams , United States Magistrate Judge
                                                                                                         Printed name and title



AUSA: Skyler Cho x2475
        Case 2:19-mj-00876-DUTY Document 3 Filed 03/22/19 Page 2 of 9 Page ID #:33



     AO 93 (Rev. 12109) Search and Seizure Wa"ant (Page 2)

                                                                                Return
     Case No.:                             Date and time warrant executed:                        Copy ofwarrant and inventory left with:
        I'\- M-4- ooe-ito                     'o· 1'2.·'2.o\C\   @      l!\~-p!Yl                         t-J/A
     Inventory made in the presence of:
                    Tf'o       o~"'~c:! ·L""
     Inventory ofthe property taken and name ofany p erson(s) seized:
     [Please provide a description that would be sufficient to demonstrate that the items seized fall within the items authorized to be
     seized pursuant to the warrant (e.g., type of documents, as opposed to "miscellaneous documents") as well as the approximate
     volume of any documents seized (e.g., number of boxes). If reference is made to an attached description of property, specify the
     number of pages to the attachment and any case number appearing thereon.]


                - Ce.\\ebt\.\e ~IC'\\o~ of                                   rh   0
                                                                                      "'e..
                               -u·,~        ~\"0¥:;\'Yl~~~                 8 .cs ~'~""b~.\e~ t>.f d ~
                            \\'\c.\~.c:L~~           cc:-\.~     't'4E..L<>rJ._\ "t'C~ ~ C . ; "'-<f' S
                                              -"? ~ 0 .\,o ':>          d " \'d .e.c>.
                                                                 0,. .....




                                                                             Certification (bv officer oresent durin11: the execution of the warrant)


     I declare under penalty ofperjury that I am an officer who executed this warrant and that this inventory is correct and
     was returned along with the original warrant to the designated judge through a.filing with the Clerk's Office.




     Date:     '6· \S ·20l°\                                                                  ~                   -0 -
                                                                                                       Exuting i ,cer 's signature
                                                                                                          Printed name and title




AUSA: Skyler Cho x2475
Case 2:19-mj-00876-DUTY Document 3 Filed 03/22/19 Page 3 of 9 Page ID #:34



                             ATTACHMENT A-2

PROPERTY TO BE SEARCHED

     The following digital device ("SUBJECT DEVICE 2"), seized

on February 28, 2019, and currently maintained in the custody of

the Montebello Police Department in Montebello, Ca l ifornia:         a

black Apple iPhone 8 with model number MQ9D2LL/A, serial number

DX3X7A8QJCLY, and IMEI number 356111095137738.




                                       i
Case 2:19-mj-00876-DUTY Document 3 Filed 03/22/19 Page 4 of 9 Page ID #:35



                               ATTACHMENT B-2

I.   ITEMS TO BE SEIZED

       1.     The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of 21 U . S.C.

§§   841 (a) (1)   (possession with intent to d istribute contro l led

substances) and 846 (conspiracy and attempt to distribute

controlled substances) and 18 U. S.C.        §   924(c)   (possession of a

firearm in furtherance of a drug trafficking cr ime)            (t he

"Subject Offenses"), namely:

              a.    Records, doc uments, programs, app l ications and

materials, or evidence of the absence of same, sufficient to

s h ow call log information, including all telephone numbers

dialed from any of the digital devices and a l l te l eph one numbers

accessed through any push - to - talk functions, as well as a l l

received or missed incoming cal l s;

             b.     Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show SMS text, email communications or oth er text or written

communications sent to or received from any of the digital

devices and which relate to the above - named violations;

             c.     Records, documents, programs, applications or

materials, or evidence of the absenc e of same, sufficient to

show i nstant and social media messages (such as Facebook,

Facebook Messenger , Snapchat, FaceTime, Skype, and WhatsApp),

SMS text , email communications, or other tex t or written

communications sent to or received from any digital device and

whi c h r e l a te to the above - named violations;



                                         l
Case 2:19-mj-00876-DUTY Document 3 Filed 03/22/19 Page 5 of 9 Page ID #:36



           d.    Records, documents, programs, applications,

materials, or conversations relating to the trafficking of

drugs, including ledgers, pay/owe records, distribution or

customer lists, correspondence, receipts, records, and documents

noting price, quantities, and/or times when drugs, guns, or

ammunition were bought, sold, or otherwise distributed;

           e.    Audio recordings, pictures, video recordings, or

still captured images related to the purchase, sale,

transportation, or distribution of drugs, guns, or ammunition;

           f.    Contents of any calendar or date book;

           g.    Global Positioning System ("GPSn) coordinates and

other information or records identifying travel routes,

destinations, origination points , and other locations; and

           h.    SUBJECT DEVICE 2 if it is itself or if it

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offenses, and forensic copies thereof.

           1.    With respect to SUBJECT DEVICE 2, if it contains

evidence falling within the scope of the foregoing categories of

items to be seized:

                 1.    evidence of who used, owned , or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles , e-mail, e - mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                 ii.   evidence of the presence or absence of .

software that would allow others to control the device, such as



                                       ll
Case 2:19-mj-00876-DUTY Document 3 Filed 03/22/19 Page 6 of 9 Page ID #:37



viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                 111. evidence of the attachment of other devices;

                 iv.     evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                 v.      evidence of the times the device was used;

                 vi.     passwords, encryption keys, and other access

devices that may be necessary to access the device;

                 v11. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                 Vlll.        records of or information about

Internet Protocol addresses used by the device;

                 ix.     records of or information about the device's

Internet activity, including firewall logs, caches, browser

history and cookies,      "bookmarked" or "favorite" web pages,

search terms that the user entered into any Internet search

engine, and records of user - typed web addresses.

     2.    As used herein, the terms "records," "documents,"

"programs," "applications," and "materials" include records,

documents, programs, applications, and materials created,

modified, or stored in any form,      including in digital form on

any digital device and any forensic copies thereof.




                                      lll
Case 2:19-mj-00876-DUTY Document 3 Filed 03/22/19 Page 7 of 9 Page ID #:38



II.   SEARCH PROCEDURE FOR DIGITAL DEVICE

      3.   In searching SUBJECT DEVICE 2 (or forensic copies

thereof), law enforcement personnel executing this search

warrant will employ the following procedure:

           a.    Law enforcement personnel or other individuals

assisting law enforcement personnel         (the "search team") may

search SUBJECT DEVICE 2 as capable of being used to facilitate

the above-listed violations or containing data falling within

the scope of the items to be seized.

           b.    The search team will, in its discretion, either

search SUBJECT DEVICE 2 where it is currently located or

transport it to an appropriate law enforcement laboratory or

similar facility to be searched at that location.

           c.    The search team shall complete the search of

SUBJECT DEVICE 2 as soon as is practicable but not to exceed 120

days from the date of issuance of the warrant.         The government

will not search the digital device beyond this 120-day period

without obtaining an extension of time order from the Court.

           d.   The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                 i.   The search team may subject all of the data

contained in SUBJECT DEVICE 2 capable of containing any of the

items to be seized to the search protocols to determine whether

SUBJECT DEVICE 2 and any data thereon falls within the scope of

the items to be seized.     The search team may also search for and

attempt to recover deleted,     "hidden," or encrypted data to



                                       lV
    Case 2:19-mj-00876-DUTY Document 3 Filed 03/22/19 Page 8 of 9 Page ID #:39
•


    determine, pursuant to the search protocols, whether the data

    falls within the scope of the items to be seized.

                     ii.    The search team may use tools to exclude

    normal operating system files and standard third-party software

    that do not need to be searched.

                     iii.   The search team may use forensic examination

    and searching tools, such as "Encase" and "FTK"         (Forensic Tool

    Kit), which tools may use hashing and other sophisticated

    techniques.

               e.    If the search team, while searching SUBJECT

DEVICE 2, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

    the team shall immediately discontinue its search of that

SUBJECT DEVICE pending further order of the Court and shall make

and retain notes detailing how the contraband or other evidence

of a crime was encountered, including how it was immediately

apparent contraband or evidence of a crime.

               f.    If the search determines that SUBJECT DEVICE 2

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

SUBJECT DEVICE 2 and delete or destroy all forensic copies

thereof.

               g.    If the search determines that SUBJECT DEVICE 2

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.




                                           V
        Case 2:19-mj-00876-DUTY Document 3 Filed 03/22/19 Page 9 of 9 Page ID #:40
•   •


                   h.    If the search determines that SUBJECT DEVICE 2 is

        (1)   itself an item to be seized and/or (2) contains data falling

        within the list of other items to be seized, the government may

        retain the digital device and any forensic copies of the digital

        device , but may not access data falling outside the scope of the

        other items to be seized (after the time for searching the

        device has expired) absent further court order.

                   i.    The government may also retain SUBJECT DEVICE 2

        if the government, prior to the end of the search period,

    obtains an order from the Court authorizing retention of the

    device (or while an application for such an order is pending),

        including in circumstances where the government has not been

    able to fully search a device because the device or files

    contained therein is/are encrypted.

                   j.    After the completion of the search of SUBJECT

    DEVICE 2, the government shall not access digital data falling

    outside the scope of the items to be seized absent further order

    of the Court.

              4.   The special procedures relating to digital devices

        found in this warrant govern only the search of digital devices

    pursuant to the authority conferred by this warrant and do not

    apply to any search of digital devices pursuant to any other

    court order.




                                               Vl
